Title: To George Washington from the Commissioners for the District of Columbia, 6 June 1792
From: Commissioners for the District of Columbia
To: Washington, George

 

Sir.
George-Town 6th June 1792

We enclose you a Copy of a Section of our Act of the Assembly of Maryland, passed at the last session, the Treasurer, as we are informed, has about 24,000 Dollars now in Hand, we shall be obliged to you for your Order, as the late Demands has been so heavy that it is proper to lodge more Money in our Treasurers hands—There is a Ballance of 5746 Maryland Currency yet to receive on the Virginia Donation for the first Year—we are sir with the highest Respect Yours &c.

Th. Johnson
Dd Stuart
Danl Carroll

